DETAILED ACTION

Response to Arguments
Applicant’s arguments, see application, filed 04/06/2022, with respect to the non-statutory double patenting rejection in view of U.S. Patent No. 10,038,883 have been fully considered and are persuasive.  This rejection above has been withdrawn. 
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive. Applicant argues that the non-statutory double patenting rejection be withdrawn because U.S. Patent ‘271 and now U.S. Patent 11,252,382 (previously was a co-pending application) don’t claim the specific range (i.e. 1% to 30%).  The examiner disagrees as any ratio can be claimed to try and avoid this rejection.  Applicant specification shows other ratios in Figs. 9-12 specifically pointing out a 90/10 ratio and a 50/50 ratio and in para. 0100, 50% or in a range of 30% to 50%. Furthermore, if a secondary reference is needed, the Wagner reference (cited in the prior art rejections) shows a dichroic prism for separating color light at different exposure levels (i.e. Fig. 3).  Wagner also discloses various exposure levels to be split for a trichroic prism (Tables 1-6), which when applied to the dichroic prism will include a (100-x)/x ratio, where x is 1% to 30% (i.e. such as para. 0083-0084, a prism with two splits of light corresponding to 76% followed by 20% of light….the 4% being split to the 3rd sensor will no longer be applied and therefore will be contributed to the 76% and 20%, Therefore, the 20% will always reside in the 1% to 30% range).


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2022 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent No. 11,089,271. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is that this instant application specifies the percentage of light being transmitted between the two color sensors.  However, after review of applicant’s specification, this percentage is able to varied.  For example, para. 0098, states 80/20 ratio.  For example, Figs. 9-12 specifically show 99/1 ratio, 90/10 ratio, 70/30 ratio and/or 50/50 ratio.  Furthermore, if needed to be included, the Wagner reference included in the prior art rejection specifically shows a dichroic prism for separating color light at different exposure levels (i.e. Wagner Fig. 3).  Wagner also discloses various exposure levels to be split for a trichroic prism (Tables 1-6).  Therefore, it would be obvious to adjust the exposure levels of patent ‘271 to include a specific percentage of split light to the color sensors according to Wagner. The dependent claims herein this instant application are also rejected in view of the references applied in the prior art rejections below.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,252,382.  Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference is that this instant application specifies the percentage of light being transmitted between the two color sensors.  However, after review of applicant’s specification, this percentage is able to varied.  For example, para. 0098, states 80/20 ratio.  For example, Figs. 9-12 specifically show 99/1 ratio, 90/10 ratio, 70/30 ratio and/or 50/50 ratio.  Furthermore, if needed to be included, the Wagner reference included in the prior art rejection specifically shows a dichroic prism for separating color light at different exposure levels (i.e. Wagner Fig. 3).  Wagner also discloses various exposure levels to be split for a trichroic prism (Tables 1-6).  Therefore, it would be obvious to adjust the exposure levels of patent ‘271 to include a specific percentage of split light to the color sensors according to Wagner. The dependent claims herein this instant application are also rejected in view of the references applied in the prior art rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 12 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  It is unclear what is now meant by “wherein the incident visible light of the specific wavelength band has a same wavelength band as the incident visible light”.  Please clarify this limitation in the above claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1, 6, 8 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Galo et al. (herein after will be referred to as Galo) (Registration analysis and inner calibration of a three CCD multispectral frame camera) and in further view of Chen et al. (herein after will be referred to as Chen) (US 20070242900).

Regarding claim 1, Wagner discloses a three-plate camera, comprising: 
a first visible prism that causes a first visible image sensor to receive a first predetermined percentage of incident first visible light of the light from the observation part, the first predetermined percentage being in a range of 1% to 30%;  [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (101).  Also, see 0088-0089 and Fig. 3, a two-way prism corresponding to visible light.  Also, see Tables 1-6, which show the percentage of the light being controlled by the prism is varied and in para. 0083-0083, a prism with two splits of light corresponding to 76% followed by 20% light…the 4% being split to a third sensor will no longer be applied and therefore will b e contributed to the 76% and 20%.  Therefore, the 20% will always reside in the 1% to 30% range.]
a second visible prism that causes a second visible image sensor to receive a second predetermined percentage of the incident visible light of a specific wavelength band of the light from the observation part, the second predetermined percentage of the incident visible light being transmitted through the first visible prism, the second predetermined percentage being equal to on-hundred percent minus the first predetermined percentage; and[See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (102).  Also, see 0088-0089 and Fig. 3, a two-way prism corresponding to visible light.  Also, see Tables 1-6, which show the percentage of the light being controlled by the prism is varied.  Also, in a two-way prism the second color sensor will receive whatever % of light not being received by the first color sensor.]
wherein the first visible video signal is different in brightness than the second visible video signal, and [See Wagner [0064] Each full color sensor corresponds to a different exposure level.  Also, see 0080, exposure represents the luminance of the scene.]
outputs the combined video signal to a monitor,  [See Wagner [Fig. 2] Display (150) for dynamic range imaging (title).]
Wagner does not explicitly disclose
an IR prism that causes an IR image sensor to receive incident IR light of light from an observation part;  
the incident visible light being transmitted through the IR prism,
a video signal processor that generates an IR video signal, a first visible video signal, and a second visible video signal of the observation part based on respective imaging outputs of the IR image sensor, the first visible image sensor, and the second visible image sensor, combines the IR video signal, the first visible video signal, and the second visible video signal to generate a combined video signal, and  
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining the IR video signal with the intermediate video signal to generate the combined video signal.
However, Galo does disclose
an IR prism that causes an IR image sensor to receive incident IR light of light from an observation part;  [See Galo [Fig. 2] Prism for directing infrared light to infrared sensor.]
the incident visible light being transmitted through the IR prism, [See Galo [Fig. 2] Prism for directing infrared light to infrared sensor.]
a video signal processor that generates an IR video signal, a first visible video signal, and a second visible video signal of the observation part based on respective imaging outputs of the IR image sensor, the first visible image sensor, and the second visible image sensor, combines the IR video signal, the first visible video signal, and the second visible video signal to generate a combined video signal, and [See Galo [Section 1 3rd para.] Composition of the information captured by the IR, R and G sensors.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner to add the teachings of Galo, in order to broaden the camera spectral range and reproduce a multi-spectral camera [See Galo [Section 1 1st Para.]].  Also, keep in mind, that within the manual for the 3CCD multispectral camera (cited in the pertinent art section) cited in Galo (i.e. DuncanTech MS3100), discloses a 3CCD prism with corresponding image sensors for multipspectral imaging with custom configurations based on customer specifications. 
Wagner (modified by Galo) do not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining the IR video signal with the intermediate video signal to generate the combined video signal.
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining the IR video signal with the intermediate video signal to generate the combined video signal.  [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals, then fine resolution composite image is generated using the intermediate composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo) to add the teachings of Chen, in order to combine multiple exposure images in ways that increase dynamic range while reducing artifacts in the final image [See Chen [0005]]. 

Regarding claim 6, see examiners rejection for claim 1 which is analogous and applicable for the rejection of claim 6.

Regarding claim 8, Wagner (modified by Galo and Chen) disclose the camera of claim 6.  Furthermore, Wagner discloses
wherein each of the second visible prism and the specific prism is disposed farther from an observation part side than the first visible prism.  [See Wagner [Fig. 2] Prism corresponding to sensor (103) is closer to the lens/incoming light than the other prisms/sensors.]

Regarding claim 17, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Wagner discloses
wherein the video signal processor generates a first exposure control signal for determining a first exposure time of the first visible image sensor, and outputs the first exposure control signal to the first visible image sensor, and wherein the first visible image sensor controls the first exposure time of the first visible image sensor based on the first exposure control signal.   [See Wagner [0022] Exposure control means.  Also, see 0067, adjust the exposure.  This will inherently be controlled via communication between a processor and the image sensor.]

Regarding claim 18, Wagner (modified by Galo and Chen) disclose the camera of claim 17.  Furthermore, Wagner discloses
wherein the video signal processor generates a second exposure control signal for determining a second exposure time of the second visible image sensor, and outputs the second exposure control signal to the second visible image sensor, and wherein the second visible image sensor controls the second exposure time of the second visible image sensor based on the second exposure control signal.  [See Wagner [0022] Exposure control means.  Also, see 0067, adjust the exposure.  This will inherently be controlled via communication between a processor and the image sensor.]

Regarding claim 19, Wagner (modified by Galo and Chen) disclose the camera of claim 18.  Furthermore, Wagner discloses
wherein the first exposure time and the second exposure time are different.  [See Wagner [Tables 2-6 and 0080] Sensors have different ISO which takes into account exposure values.

Claims 2-3, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Galo (Registration analysis and inner calibration of a three CCD multispectral frame camera) in view of Chen (US 20070242900) and in further view of Doron et al. (herein after will be referred to as Doron) (US 20170034499).

Regarding claim 2, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Wagner discloses
wherein the incident visible light of the specific wavelength band has a same wavelength band as the incident visible light, and [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
wherein the video signal processor combines the first visible video signal and the  second visible video signal to generate a wide dynamic range video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
wherein the video signal processor combines the first visible video signal and the  second visible video signal to generate a wide dynamic range video signal as the intermediate video signal, and
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the  second visible video signal to generate a wide dynamic range video signal as the intermediate video signal, and [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo) to add the teachings of Chen, in order to combine multiple exposure images in ways that increase dynamic range while reducing artifacts in the final image [See Chen [0005]]. 
Wagner (modified by Galo and Chen) do not explicitly disclose
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.
However, Doron does disclose
combines the wide dynamic range video signal and the IR video signal.  [See Doron [0037] Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images (i.e. the intermediate resolution video signal in Chen) and one infrared image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo and Chen) to add the teachings of Doron, in order to produce a higher resolution image by combination of images in Wagner with additional spectral ranges outside of the visible spectrum which improves resolution [See Doron [0073]].

Regarding claim 3, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Wagner discloses
wherein the incident visible light of the specific wavelength band has a same wavelength band as the incident visible light, and [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
wherein the video signal processor performs high-resolution processing on the first visible video signal and the second visible video signal to generate a high-resolution video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
wherein the video signal processor performs high-resolution processing on the first visible video signal and the second visible video signal to generate a high-resolution video signal as the intermediate video signal, and
combines the high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the  second visible video signal to generate a wide dynamic range video signal as the intermediate video signal, and [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals.]
Applying the same motivation as applied in claim 2.
Wagner (modified by Galo and Chen) do not explicitly disclose
combines the high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Doron does disclose
combines the high-resolution video signal and the IR video signal to generate the combined video signal.  [See Doron [0037]  Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images (i.e. the intermediate/higher resolution image in Chen) and one infrared image.]
Applying the same motivation as applied in claim 2.

Regarding claim 16, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Wagner discloses
wherein the incident visible light of the specific wavelength band has a same wavelength band as the incident visible light, and [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
wherein the video signal processor performs wide dynamic range processing and high resolution processing on the first visible video signal and the second visible video signal to generate a wide-range/high-resolution video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
wherein the video signal processor performs wide dynamic range processing and high resolution processing on the first visible video signal and the second visible video signal to generate a wide-range/high-resolution video signal as the intermediate video signal, and
combines the wide-range/high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Chen does disclose
wherein the video signal processor performs wide dynamic range processing and high resolution processing on the first visible video signal and the second visible video signal to generate a wide-range/high-resolution video signal as the intermediate video signal, and [See Chen [Fig. 6] Intermediate resolution (which is higher than the coarse resolution level) composite image is generated using video signals.  The exposure range is increased by combining multiple exposure images.] 
Applying the same motivation as applied in claim 2.
Wagner (modified by Chen) do not explicitly disclose
combines the wide-range/high-resolution video signal and the IR video signal to generate the combined video signal.  
However, Doron does disclose
combines the wide-range/high-resolution video signal and the IR video signal to generate the combined video signal.  [See Doron [0037]  Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images and one infrared image.]
Applying the same motivation as applied in claim 2.

Regarding claim 20, Wagner (modified by Galo and Chen) disclose the camera of claim 1.  Furthermore, Wagner discloses
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate a wide dynamic range video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
as the intermediate signal, and
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.  
However, Chen does disclose
as the intermediate signal, and [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals.]
Applying the same motivation as applied in claim 2.
Wagner (modified by Chen) do not explicitly disclose
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.  
However, Doron does disclose
combines the wide dynamic range video signal and the IR video signal to generate the combined video signal.  [See Doron [0037] Different imagers, which are any combination of IR, UV, RGB, and there are at least 3 imagers (i.e. two image arrays plus an additional image array).  Also, see 0003, combinations of image capture for generating information of the entire scene.  Therefore, this would read on combining two RGB images and one infrared image.]
Applying the same motivation as applied in claim 2.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Galo (Registration analysis and inner calibration of a three CCD multispectral frame camera)  in view of Chen (US 20070242900) and in further view of Sun et al. (herein after will be referred to as Sun) (US Patent No. 11,113,802).

Regarding claim 7, Wagner (modified by Galo and Chen) disclose the camera of claim 6.  Furthermore, Wagner discloses
wherein the light of the specific wavelength band is third visible light having a same wavelength band as the first visible light and the second visible light, and [See Wagner [Fig. 1 and 0064-0065] Full color sensors, where the light is split at different exposure levels rather than splitting out the spectrum into different colors.]
wherein the video signal processor combines the first visible video signal, the second visible video signal, and a third visible video signal that is generated based on the third visible light to generate a wide dynamic range video signal [See Wagner [0015] Combining images to generate a composite HDR image.]
Wagner does not explicitly disclose
wherein the video signal processor combines the first visible video signal, the second visible video signal, and a third visible video signal that is generated based on the third visible light to generate a wide dynamic range video signal as the intermediate signal.  
However, Sun does disclose
wherein the video signal processor combines the first visible video signal, the second visible video signal, and a third visible video signal that is generated based on the third visible light to generate a wide dynamic range video signal as the intermediate signal.  [See Sun [Fig. 3A and Title] Progressive image fusion for HDR images.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo and Chen) to add the teachings of Sun, in order to improve upon image fusion when generating HDR images [See Sun [Last para. of Col 2. to 1st para. of Col. 3]]. 


Claims 9, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) and in further view of Chen (US 20070242900).

Regarding claim 9, Nagae discloses a four-plate camera comprising: 
an IR prism that causes an IR image sensor to receive incident IR light of light from an observation part; [See Nagae [Fig. 3 and 0101-0103] Prism (311) guiding light belonging to the near IR wavelength band corresponding to imaging element (211).]
a first specific prism that causes a first specific image sensor to receive incident light of a second specific wavelength band of the light from the observation part; and [See Nagae [Fig. 3 and 0108] Prism (314) is for guiding R light to imaging element (214).]
a video signal processor that generates an IR video signal, a first visible video signal, a second visible video signal, and a first specific video signal of the observation part based on respective imaging outputs of the IR image sensor, the first visible image sensor, the second visible image sensor, and the first specific image sensor, combines the IR video signal, the first visible video signal, the second visible video signal, and the first specific video signal to generate a combined video signal, and outputs the combined video signal to a monitor. [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution. Also, see Fig. 2, CCU includes an image processing unit (161).  Also, see Fig. 1, Display (141).]
Nagae does not explicitly disclose
a first visible prism that causes a first visible image sensor to receive a first predetermined percentage of incident visible light from the observation part, the first predetermined percentage being in a range of 1% to 30%;
a second visible prism that causes a second visible image sensor to receive a second predetermined percentage of the incident visible light of a first specific wavelength band of the light from the observation part, the second predetermined percentage of the incident visible light being transmitted through the first visible prism, the second predetermined percentage being equal to one-hundred percent minus the first predetermined percentage;
wherein the first visible video signal is different in brightness than the second visible video signal, and 
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the IR video signal the with the intermediate video signal to generate the combined video signal.  
However, Wagner does disclose
a first visible prism that causes a first visible image sensor to receive a first predetermined percentage of incident visible light from the observation part, the first predetermined percentage being in a range of 1% to 30%; [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (101).  Also, see 0088-0089 and Fig. 3, a two-way prism corresponding to visible light.  Also, see Tables 1-6, which show the percentage of the light being controlled by the prism is varied and in para. 0083-0083, a prism with two splits of light corresponding to 76% followed by 20% light…the 4% being split to a third sensor will no longer be applied and therefore will b e contributed to the 76% and 20%.  Therefore, the 20% will always reside in the 1% to 30% range.]
a second visible prism that causes a second visible image sensor to receive a second predetermined percentage of the incident visible light of a first specific wavelength band of the light from the observation part, the second predetermined percentage of the incident visible light being transmitted through the first visible prism, the second predetermined percentage being equal to one-hundred percent minus the first predetermined percentage; [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (102).  Also, see 0088-0089 and Fig. 3, a two-way prism corresponding to visible light.  Also, see Tables 1-6, which show the percentage of the light being controlled by the prism is varied.  Also, in a two-way prism the second color sensor will receive whatever % of light not being received by the first color sensor.]
wherein the first visible video signal is different in brightness than the second visible video signal, and [See Wagner [0064] Each full color sensor corresponds to a different exposure level.  Also, see 0080, exposure represents the luminance of the scene.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae to add the teachings of Wagner, in order to perform a simple substitution of the prisms/cameras in Nagae with prisms/full color sensors in Wagner to capture the images at different exposure levels rather than splitting out the spectrum into different colors [See Wagner [0064]].
Nagae (modified by Wagner) do not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the IR video signal the with the intermediate video signal to generate the combined video signal.  
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the IR video signal the with the intermediate video signal to generate the combined video signal.  [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals, then fine resolution composite image is generated using the intermediate composite image.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo) to add the teachings of Chen, in order to combine multiple exposure images in ways that increase dynamic range while reducing artifacts in the final image [See Chen [0005]].

Regarding claim 13, Nagae discloses a four-plate camera comprising: 
a first specific prism that causes a first specific image sensor to receive incident light of a first specific wavelength band of the light from the observation part; [See Nagae [Fig. 3 and 0108] Prism (314) is for guiding R light to imaging element (214).]
a second specific prism that causes a second specific image sensor to receive incident light of a second specific wavelength band of the light from the observation part; and [See Nagae [Fig. 3 and 0101-0103] Prism (311) guiding light belonging to the near IR wavelength band corresponding to imaging element (211).]
a video signal processor that generates a first visible video signal, a second visible video signal, a first specific video signal, and a second specific video signal of the observation part based on respective imaging outputs of the first visible image sensor, the second visible image sensor, the first specific image sensor, and the second specific image sensor, combines the first visible video signal, the second visible video signal, the first specific video signal, and the second specific video signal to generate a combined video signal, and outputs the combined video signal to a monitor.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution. Also, see Fig. 2, CCU includes an image processing unit (161).  Also, see Fig. 1, Display (141).]
Nagae does not explicitly disclose
a first visible prism that cause a first visible image sensor to receive a first predetermined percentage of incident visible light of light from an observation part, the first predetermined percentage being in a range of 1% to 30%;
a second visible prism that causes a second visible image sensor to receive a second predetermined percentage of the incident visible light of the light from the observation part, the second predetermined percentage of the incident visible light being transmitted through the first visible prism, the second predetermined percentage being equal to one-hundred percent minus the first predetermined percentage.
wherein the first visible video signal is different in brightness than the second visible video signal, and 
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the second specific video signal the with the intermediate video signal to generate the combined video signal.  
However, Wagner does disclose
a first visible prism that cause a first visible image sensor to receive a first predetermined percentage of incident visible light of light from an observation part, the first predetermined percentage being in a range of 1% to 30%; [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (101).  Also, see 0088-0089 and Fig. 3, a two-way prism corresponding to visible light.  Also, see Tables 1-6, which show the percentage of the light being controlled by the prism is varied and in para. 0083-0083, a prism with two splits of light corresponding to 76% followed by 20% light…the 4% being split to a third sensor will no longer be applied and therefore will b e contributed to the 76% and 20%.  Therefore, the 20% will always reside in the 1% to 30% range.]
a second visible prism that causes a second visible image sensor to receive a second predetermined percentage of the incident visible light of the light from the observation part, the second predetermined percentage of the incident visible light being transmitted through the first visible prism, the second predetermined percentage being equal to one-hundred percent minus the first predetermined percentage.  [See Wagner [Fig. 1 and 0064-0065] Prism corresponding with sensor (102).  Also, see 0088-0089 and Fig. 3, a two-way prism corresponding to visible light.  Also, see Tables 1-6, which show the percentage of the light being controlled by the prism is varied.  Also, in a two-way prism the second color sensor will receive whatever % of light not being received by the first color sensor.]
wherein the first visible video signal is different in brightness than the second visible video signal, and [See Wagner [0064] Each full color sensor corresponds to a different exposure level.  Also, see 0080, exposure represents the luminance of the scene.]
Applying the same motivation as applied in claim 9.
Nagae (modified by Wagner) do not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the second specific video signal the with the intermediate video signal to generate the combined video signal.  
However, Chen does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal to generate an intermediate video signal, before combining at least the second specific video signal the with the intermediate video signal to generate the combined video signal.  [See Chen [Fig. 6] Intermediate resolution composite image is generated using video signals, then fine resolution composite image is generated using the intermediate composite image.]
Applying the same motivation as applied in claim 9.

Regarding claim 15, Nagae (modified by Wagner and Chen) discloses the camera of claim 13.  Furthermore, Nagae disclsoes
wherein each of the first visible prism and the second visible prism is disposed farther from an observation part side than the first specific prism and the second specific prism.  [See Nagae [Fig. 3] Prisms (311) and (312) are closer to incident light receiving area than prisms (313, 314).]


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) in view of Chen (US 20070242900) and in further view of Paavola (US 20020051073).

Regarding claim 10, Nagae (modified by Wagner and Chen) disclose the camera of claim 9.  Furthermore, Nagae discloses
wherein the video signal processor combines the IR video signal, the first visible video signal, and a UV video signal based on the UV light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution.  Also, Fig. 3, 4 image sensors corresponding to 4 image signals to be combined.]
Nagae does not explicitly disclose
wherein the light of the second specific wavelength band is UV light having a wavelength band shorter than that of the incident visible light, and
However, Paavola does disclose
wherein the light of the second specific wavelength band is UV light having a wavelength band shorter than that of the incident visible light, and [See Paavola [Fig. 1 and 0016] The prisms/filters represent different types and have different tansmision specters according to the target of usage including ultraviolet.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner and Chen) to add the teachings of Paavola, in order to perform a simple substitution of the prisms/cameras in Nagae with an ultraviolet prism/camera in Paavola and extend the teachings to capture multiple infrared images based on the desired spectral response of the multi-camera.

Regarding claim 11, Nagae (modified by Wagner and Chen) disclose the camera of claim 9.  Furthermore, Nagae discloses
wherein the video signal processor combines the first visible video signal and the second visible video signal that is generated based on the second visible light to generate a wide dynamic range video signal as the intermediate video signal, and combines the wide dynamic range video signal, the IR video signal, and a UV video signal that is generated based on the UV light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution.  Also, Fig. 3, 4 image sensors corresponding to 4 image signals to be combined.]
Nagae does not explicitly disclose
wherein the second predetermined percentage of the incident visible light of the first specific wavelength band has a same wavelength band as the first predetermined percentage of the incident visible light, 
wherein the light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first predetermined percentage of the incident visible light, and
However, Wagner does disclose
wherein the second predetermined percentage of the incident visible light of the first specific wavelength band has a same wavelength band as the first predetermined percentage of the incident visible light, [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae to add the teachings of Wagner, in order to perform a simple substitution of the prisms/cameras in Nagae with prisms/full color sensors in Wagner to capture the images at different exposure levels rather than splitting out the spectrum into different colors [See Wagner [0064]].
Nagae (modified by Wagner) do not explicitly disclose
wherein the light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first predetermined percentage of the incident visible light, and
However, Paavola does disclose
wherein the light of the second specific wavelength band is UV light having a wavelength band shorter than that of the first predetermined percentage of the incident visible light, and  [See Paavola [Fig. 1 and 0016] The prisms/filters represent different types and have different tansmision specters according to the target of usage including ultraviolet.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner) to add the teachings of Paavola, in order to perform a simple substitution of the prisms/cameras in Nagae with an ultraviolet prism/camera in Paavola and extend the teachings to capture multiple infrared images based on the desired spectral response of the multi-camera.

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nagae (US 20190361252) in view of Wagner (US 20100225783) in view of Chen (US 20070242900) and in further view of Mitsumine (US 20070279514).

Regarding claim 12, Nagae (modified by Wagner and Chen) discloses the camera of claim 9.  Furthermore, Nagae discloses
wherein the video signal processor combines the first visible video signal and the second visible video signal that is generated based on the second visible light to generate a wide dynamic range video signal as the intermediate video signal, and combines the wide dynamic range video signal, the IR video signal, and a second IR video signal that is generated based on the second IR light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution.  Also, Fig. 3, 4 image sensors corresponding to 4 image signals to be combined.]
Nagae does not explicitly disclose
wherein the incident visible light of the first specific wavelength band has a same wavelength band as the incident visible light, 
wherein the light of the second specific wavelength band is second IR light having a near-infrared wavelength band different from that of the IR light, and  
However, Wagner does disclose
wherein the incident visible light of the first specific wavelength band has a same wavelength band as the incident visible light, [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae to add the teachings of Wagner, in order to perform a simple substitution of the prisms/cameras in Nagae with prisms/full color sensors in Wagner to capture the images at different exposure levels rather than splitting out the spectrum into different colors [See Wagner [0064]].
Nagae (modified by Wagner) do not explicitly disclose
wherein the light of the second specific wavelength band is second IR light having a near-infrared wavelength band different from that of the IR light, and  
However, Mitsumine does disclose
wherein the light of the second specific wavelength band is second IR light having a near-infrared wavelength band different from that of the IR light, and  [See Mitsumine [Fig. 2 and 0051] Infrared separation prism for separating IR light according to IR wavelengths to respective sensors such as 750nm, 850nm and 950nm.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Nagae (modified by Wagner) to add the teachings of Mitsumine, in order to perform a simple substitution of the prisms/cameras in Nagae with two infrared prisms/cameras in Mitsumine and extend the teachings to capture multiple infrared images based on the desired spectral response of the multi-camera.

Regarding claim 14, Nagae (modified by Wagner and Chen) disclose the camera of claim 13.  Furthermore, Nagae discloses
wherein the video signal processor combines the first visible video signal, the second visible video signal, and a third visible video signal that is generated based on the third visible light to generate a wide dynamic range video signal as the intermediate signal, and combines the wide dynamic range video signal and an IR video signal generated based on the IR light to generate the combined video signal.  [See Nagae [0097] A captured image of the target is generated on the basis of the images captured by the respective imaging elements to obtain an image with high color reproducibility or resolution. Also, see Fig. 2, CCU includes an image processing unit (161).  Also, see Fig. 1, Display (141).]
Nagae does not explicitly disclose
wherein the light of the first specific wavelength band is second visible light having a same wavelength band as the first predetermined percentage of the incident visible light,
wherein the light of the second specific wavelength band is IR light having a wavelength band longer than that of the first predetermined percentage of the incident visible light, and
However, Wagner does disclose
wherein the light of the first specific wavelength band is second visible light having a same wavelength band as the first predetermined percentage of the incident visible light,  [See Wagner [Fig. 1 and 0064-0065] Each sensor receives the same entire visible spectrum but at different exposure levels.]
Applying the same motivation as applied in claim 12.
Nagae (modified by Wagner) do not explicitly disclose
wherein the light of the second specific wavelength band is IR light having a wavelength band longer than that of the first predetermined percentage of the incident visible light, and
However, Mitsumine does disclose
wherein the light of the second specific wavelength band is IR light having a wavelength band longer than that of the first predetermined percentage of the incident visible light, and  [See Mitsumine [Fig. 2 and 0051] Infrared separation prism for separating IR light according to IR wavelengths to respective sensors such as 750nm, 850nm and 950nm.]
Applying the same motivation as applied in claim 12.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wagner (US 20100225783) in view of Galo (Registration analysis and inner calibration of a three CCD multispectral frame camera) in view of Chen (US 20070242900) in view of Doron (US 20170034499) and in further view of Kamat et al. (herein after will be referred to as Kamat) (US 20200046225).

Regarding claim 21, Wagner (modified by Galo, Chen and Doron) disclose the camera of claim 20.  Furthermore, Wagner does not explicitly disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal by superimposition.  
However, Kamat does disclose
wherein the video signal processor combines the first visible video signal and the second visible video signal by superimposition.  [See Kamat [0022] HDR images using multi-exposure are created using superimposition.]
It would have been obvious to the person of ordinary skill in the art at the time of the effective filing date to modify the camera by Wagner (modified by Galo, Chen and Doron) to add the teachings of Kamat, in order to extend dynamic range by using an obvious image fusion technique such as superimposition.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 7,242,478 - Dombrowski et al. [Fig. 9 and Col. 6 lines 30-44] Three prisms with respective three image arrays.  The actual wavelengths of each sub-band are any wavelength including the visible spectrum, below the visible spectrum (i.e. UV) and above the visible spectrum (i.e. IR).  Also, see title, hyperspectral imager.  Also, see Col. 1 lines 35-50, Multi-spectral imager including two monochrome imagers and one 3-color imager.]
DuncanTech – User Manual – Customizable Multispectral Camera (Table on Bottom of Pg. 3) and describes the 3-ccd prism with corresponding imaging arrays (Fig. 1)
Lee et al. - (Development of a Portable 3CCD Camera system for Multispectral imaging of Biological samples – Abstract – 3CCD is designed for application-specific multispectral waveband selection in the 400 to 1000nm selection.
US 20040130649 – para. 0057, 0059 – prism for splitting light to three different sensors at different exposure levels.  Also, see 0047, the sensors are CCD, 3-color CCD, or any other sensor (i.e. such as an infrared sensor).  Also, see 0083, infrared camera.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES T BOYLAN whose telephone number is (571)272-8242.  The examiner can normally be reached on Monday-Friday 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES T BOYLAN/Primary Examiner, Art Unit 2486